 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     MARIA A. PEREZ-SANCHEZ, et al.,                        Case No.: 2:18-cv-01278-JCM-NJK
11
             Plaintiff(s),                                                  Order
12
     v.
13
     SUMITOMO RUBBER INDUSTRIES LTD,
14   et al.,
15           Defendant(s).
16         Discovery has been ongoing in this case since before it was removed to federal court. See,
17 e.g., Docket No. 1 at 4. Moreover, the parties represented that they were holding a Rule 26(f)
18 conference on August 24, 2018, in order to formulate a discovery plan and proposed scheduling
19 order. Docket No. 13 at 2. To date, the parties have not filed a stipulated discovery plan as required
20 by Local Rule 26-1(a). The parties are hereby ORDERED to file, no later than November 15,
21 2018, either (1) a joint proposed discovery plan; or (2) a status report explaining why a proposed
22 discovery plan should not be filed at this time.
23         IT IS SO ORDERED.
24         Dated: November 8, 2018
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28

                                                      1
